 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 7

 8
      NORTHWEST ADMINISTRATORS, INC.,
                                                                      NO. MC19-0051RSL
 9
                              Plaintiff,

10
                      v.                                              ORDER DIRECTING ENTRY OF
                                                                      JUDGMENT ON GARNISHEE’S
11
      ROSS ISLAND SAND & GRAVEL CO.,                                  ANSWER

12
                              Defendant,

13
                      v.

14
      WASHINGTON TRUST BANK,

15
                             Garnishee-Defendant.

16

17
                                                      Summary
18

19          Judgment Creditor:                              Northwest Administrators, Inc.
            Judgment Debtor:                                Ross Island Sand & Gravel Co.
20          Garnishee-Defendant:                            Washington Trust Bank
            Garnishment Judgment Amount:                    $6,423.46
21          Attorneys’ Fees:                                $250.00
            Costs:                                          $124.50
22
            Other Recovery Amounts:                         NONE
23          Percent Interest on Principal:                  Five percent (5%) per annum1

24
            1
              The summary of judgment provided by plaintiff requests 6% interest per annum (Dkt. # 6 at 1),
25
     whereas the body of the judgment specifies 5% (Dkt. # 6 at 2). The underlying judgment provides for
26   different interest rates for different periods. In the absence of clarification and in light of the request for
     two different amounts, the Court awards the lower interest rate.
27
     ORDER DIRECTING ENTRY
28   OF JUDGMENT - 1
 1          Interest Rate on Costs:                    NONE
            Attorneys for Judgment
 2           Creditor:                                 Reid, McCarthy, Ballew & Leahy, L.L.P.
 3

 4          THIS MATTER coming on for consideration upon Plaintiff’s application of Judgment

 5   Creditor, for judgment on the answer of Garnishee-Defendant; it appearing that Garnishee-
 6
     Defendant has filed its answer herein stating that it holds funds of the Judgment-Debtor, Ross Island
 7
     Sand & Gravel Co., in the sum of $6,423.46; that judgment Creditor has judgment unsatisfied
 8
     against the Judgment Debtor in the total amount of $43,450.14, plus post-judgment interest at the
 9

10   rate of 5% per annum until paid in full; that Judgment Creditor incurred attorneys’ fees in the

11   amount of $250.00, and costs in the amount of $124.50 as stated above; that more than twenty (20)
12   days have elapsed since service of the Writ of Garnishment and Garnishee Defendant’s answer
13
     thereto: that signed affidavit or return of service of the Writ of Garnishment, Application for Writ
14
     of Garnishment including a copy of the judgment entered in this action, indicating service upon the
15
     Judgment Debtor either by personal service or by Certified mail, is on file herein now, therefore,
16

17   it is hereby

18          ORDERED, ADJUDGED AND DECREED as follows:
19          1.            Judgment Creditor shall have judgment against the Garnishee-Defendant in the
20
                          sum of $6,423.46; such funds to be first applied in satisfaction of the costs and
21
                          fees taxable herein;
22
            2.            Upon payment by Garnishee-Defendant of the aforementioned sum to the
23

24                        registry of this Court, said Garnishee-Defendant shall be discharged from this

25                        action. Upon receipt of said sum, the Clerk of the court shall enter full
26                        satisfaction of the judgment against Garnishee-Defendant.
27
     ORDER DIRECTING ENTRY
28   OF JUDGMENT - 2
 1        3.         Judgment Creditor shall have judgment against the Judgment Debtor for
 2                   attorneys’ fees and costs in this garnishment action in the sum of $374.50; said
 3
                     sum shall be added to Judgment Creditor’s prior judgment against Judgment
 4
                     Debtor.
 5

 6        4.         Upon receipt of the aforementioned payment from the above Garnishee-

 7                   Defendant, the clerk is authorized and directed to draw a check on the funds
 8                   on deposit in the registry of this court in the principal amount of $6,423.46,
 9
                     plus all accrued interest, minus any statutory user fees, payable to Western
10
                     Conference of Teamsters Pension Trust fund, c/o Reid, McCarthy, Ballew &
11
                     Leahy, L.L.P., 100 West Harrison Street, North Tower, Suite 300, Seattle WA
12

13                   98119, and mail or deliver the check to Reid, McCarthy, Ballew & Leahy,

14                   L.L.P., ATTN: Russell J. Reid, 100 West Harrison Street, North Tower, Suite
15                   300, Seattle WA 98119.
16
          5.         Upon receipt of said sum, Plaintiff’s attorney shall cause an appropriate
17
                     satisfaction of judgment to be filed as to the principal Defendant.
18

19

20
               Dated this 12th day of July, 2019.
21

22
                                                    A
                                                    Robert S. Lasnik
                                                    United States District Judge
23

24

25

26

27
     ORDER DIRECTING ENTRY
28   OF JUDGMENT - 3
